          Case 3:20-cv-30130-MGM Document 31 Filed 01/25/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                  CIVIL ACTION NO. 3:20-cv-30130-MGM

 BRANDON NAVOM
               Plaintiff,
 v.
 CITY OF BOSTON and MARTY
 WALSH, in his official and individual
 capacities,
                Defendants.


                                            AFFIDAVIT
I, _, BRANDON NAVOM ___, of 680 State rd apt 3North Adams MA 01247______ [Address] do hereby
swear under oath that:

On February 12th or 13th I began feeling ill, as a precautionary measure decided to self isolate. In the
next few days my condition got worse and I began exhibiting some, but not all, of the symptoms
associated with the covid-19 virus. I was not able to get into have a test performed in till January 19th.
The medical professionals informed me that there was a backlog in testing and it would take a few days
to get results. I did not receive results for over a week, because of the Christmas holiday which I had to
spend in quarantine. The day after Christmas I was informed that my test was invalid and I would have to
retest. I returned for testing on the 27th, and was informed a few days later that I had tested positive for
coronavirus (see Exhibit 1). Given that I had already been in quarantine for a good period of time at that
point, the medical professionals told me to stay in quarantine through January 5th, and that I would be
safe to interact with the general population on January 6th. I continued to follow those guidelines stayed
in isolation until it was safe to return to normal activities.

Under penalty of perjury, I hereby declare and affirm that the above stated facts, to the best of my
knowledge, are true and correct.

DATED this _25th__ day of ____ January ____, 2021__


                                                                                    Respectfully submitted,
                                                                                    BRANDON W NAVOM,



                                                                                 /s/ Brandon W Navom
                                                                                       680 State rd apt 3
                                                                                North Adams MA 01247
                                                                                   navom1@yahoo.com
                                                                                          413.652.2908
